DETAILED ACTION
This is a first office action in response to application no. 17/276, 448 filed on March 15, 2021 in which claims 1-11, 13-14 and 16-22 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 8, 16 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 16 call for a first prediction signal array   
    PNG
    media_image1.png
    31
    76
    media_image1.png
    Greyscale
 from a first reference picture in both claims, however, the unknown (i, j) were not defined in the claim. 


    PNG
    media_image2.png
    57
    103
    media_image2.png
    Greyscale
; 
    PNG
    media_image3.png
    49
    89
    media_image3.png
    Greyscale
, however, the unknowns were not defined in the expression.

Claim 8 and calls for expression such as:  
    PNG
    media_image4.png
    46
    296
    media_image4.png
    Greyscale
,  the claim did not define any of the unknowns.

The claims is written with many expressions with undefined unknowns. The Applicant is urged to indicate the meaning of the unknown or variables in the claimed expressions.

4.	Claims 2-3, 5-7, 9-11, 13-14, 17-18 and 20-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The claims are allowable over the prior art of record since the references taken individually or in combination fails to teach or suggest performing a right bit shift on a sum of (i) the first array of first-component gradients and (ii) the second array of second-component gradients; calculating at least a first-component motion refinement t based at least in part on the reduced-bit-width first-component intermediate parameter array; and generating a prediction of a current block in a video with bi-directional optical flow using at least the first-component motion refinement.

5.	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Lim et al. (US Patent Application Publication no. 2020/0280735) teaches video encoding/decoding method and device, and recording medium storing bit stream.
Abe et al. (US Patent Application Publication no. 2019/0273938) teaches encoding method, decoding method, encoder, and decoder.
Chuang et al. (US Patent Application Publication no. 2018/0376166) teaches memory-bandwidth-efficient design for bi-directional optical flow (BIO).
Chen et al. (US Patent Application Publication no. 2018/0192072) teaches motion vector reconstructions for bi-directional optical flow (BIO).

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIMS S PHILIPPE whose telephone number is (571)272-7336. The examiner can normally be reached Maxi Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey F Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 




/GIMS S PHILIPPE/Primary Examiner, Art Unit 2424